CONFESSION OF ERROR

PER CURIAM.
The order under review revoking the appellant’s probation and the consequent sen*548tence to the state prison are reversed and vacated because, as the state candidly and appropriately concedes, the alleged violation was neither willful nor substantial. Benavides v. State, 679 So.2d 1195 (Fla. 3d DCA 1996); Washington v. State, 579 So.2d 400 (Fla. 5th DCA 1991); Young v. State, 566 So.2d 69 (Fla. 2d DCA 1990). The defendant shall be released from custody forthwith.